Citation Nr: 0633721	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral chronic 
deep vein thrombosis, claimed as phlebitis and varicose 
veins.

2. Entitlement to service connection for arthritis of the 
left foot due to frostbite injury.

3. Entitlement to service connection for arthritis of the 
right foot due to frostbite injury.

4. Entitlement to service connection for arthritis of the 
left ankle due to frostbite injury to the left foot.

5. Entitlement to service connection for arthritis of the 
right ankle due to frostbite injury to the right foot.




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Deep venous thrombosis was not manifest in service and is 
unrelated to service; it also was not caused, in whole or in 
part, by the veteran's service-connected frostbite injury.  

2.  Arthritis of the veteran's feet was not caused in whole 
or in part by the veteran's service-connected frostbite 
injury.

3.  The veteran does not have arthritis of his ankles.  


CONCLUSIONS OF LAW

1.  Deep venous thrombosis was not incurred or aggravated in 
service and was not proximately due to or a result of 
service-connected frostbite injury.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Arthritis of the feet was not proximately due to or the 
result of service-connected frostbite injury.  
38 C.F.R. § 3.310 (2006).


3.  Arthritis of the ankles was not proximately due to or the 
result of service-connected frostbite injury.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Also, disability which is proximately due to or is the result 
of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  Secondary service 
connection can be granted for disability to the extent that 
it is chronically made worse/aggravated by a 
service-connected disability).  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran has made arguments about what he has and what it 
was caused by.  However, laypersons such as the veteran are 
not competent to supply a medical diagnosis or indicate the 
cause of a medical disability.  Medical expertise is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Deep venous thrombosis 

The veteran appealed the RO's 2003 denial of direct and 
secondary service connection for deep venous thrombosis.  He 
argues that it was due to service-connected frostbite injury.  

The evidence does not show deep venous thrombosis in service, 
and the veteran's veins were normal on service discharge 
examination in August 1963.  Additionally, no competent 
medical evidence indicates that deep venous thrombosis was 
present in service.  The evidence first shows it diagnosed in 
2001 private medical records.  Accordingly direct service 
connection is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304.

Furthermore, a VA joints examiner indicated in August 2003 
that the veteran's deep venous thrombosis was not due to or 
secondary to his service-connected frostbite.  There is no 
opinion of record indicating that the veteran's deep venous 
thrombosis was caused, in whole or in part, by 
service-connected frostbite injury.  Therefore, on the 
question of secondary service connection due to frostbite 
injury, the preponderance of the evidence is negative.  In 
light of the above, secondary service connection is not 
warranted.  38 C.F.R. § 3.310. 

Arthritis of the feet

The veteran appealed the 2003 denial of service connection 
for arthritis of his feet due to frostbite.  Evidence shows 
that there is arthritis of the veteran's feet.  There is no 
competent medical evidence of record indicating that the 
veteran has arthritis of his feet due to frostbite, however.  
A private physician assessed osteoarthritis in October 2000.  
Additionally, a VA radiologist indicated in 2002 that X-rays 
of the veteran's feet were compatible with Reiter's arthritis 
and did not show the typical features of periostitis and 
osteolysis described in frostbite injuries.  Furthermore, a 
VA examiner in 2003 indicated that findings on X-rays in 
November 2002 were not at least as likely as not due to 
frostbite.  In light of the above, secondary service 
connection for arthritis of the feet due to frostbite is not 
warranted.  38 C.F.R. § 3.310.

Arthritis of the ankles

The veteran also appealed the 2003 denial of service 
connection for arthritis of his ankles due to frostbite.  A 
bone scan in January 2001 revealed focal abnormalities in his 
ankles.  An examination in November 2002 showed a small 
accessory ossicle related to the lateral malleolus of his 
right ankle, and no other abnormalities of the ankles.  

A VA radiologist who was asked to rule out arthritis of the 
ankles in August 2003 indicated that August 2003 X-rays of 
the veteran's ankles showed no bony or articular 
abnormalities, and no arthritis changes noted, and his 
impression was no arthritic change noted.  A VA joints 
examiner who examined the veteran in August 2003 indicated 
that X-rays then showed no arthritic change of the veteran's 
ankles.  He was asked to render an opinion about arthritis of 
the ankles and indicated that an opinion about it was 
academic since X-rays of the ankles showed no arthritic 
change and did not confirm the diagnosis of chronic 
arthritis.  His diagnoses were no arthritic change noted by 
X-rays in August 2003; and negative musculoskeletal ankles 
joint examination that day.  He noted that there had been a 
diagnosis of polyarthritis and chronic arthritis but that 
X-rays had not been done to confirm the diagnosis.  

Given the above, I find that the preponderance of the 
evidence indicates that the veteran does not have arthritis 
of his ankles.  The veteran was given a diagnosis of 
polyarthritis when there was swelling of his ankles in July 
1986.  However, X-rays were not considered then.  The fact 
that the veteran has no history to support a diagnosis of 
Reiter's, as pointed out by Dr. Rizek in February 2003, is 
not probative, because it does not prove that the veteran has 
arthritis of his ankles.  The private bone scan from February 
2001 is also for consideration.  However, it merely reports 
focal abnormalities.  There is no evidence of record 
indicating that all abnormalities are arthritis.  The 2002 
X-ray report is also for consideration, but it merely reports 
an ossicle related to the right malleolus.  Additionally, the 
August 2003 X-rays reported that there were no abnormalities.  
No evidence definitively indicates that there is chronic 
arthritis of the ankles, and the 2003 VA examination report 
is to the effect that chronic arthritis of the ankles is not 
present.  That examination report shows that the examiner 
reviewed evidence in the claims folder, performed a 
contemporaneous examination of the veteran, and gave reasons 
for his opinion.  He indicated that the veteran's subjective 
complaints and positive findings on physical examination in 
relation to the veteran's ankles most likely were due to the 
veteran's chronic vein condition, and that X-rays then showed 
no arthritic change, so it is probative.  Prejean v. West, 13 
Vet. App. 444 (2000).  



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification through a July 2003 letter before the 
September 2003 rating decision.  Information given in July 
2003 was repeated in a December 2005 letter.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
the respective duties, in the January 2004 statement of the 
case.  

The Section 5103(a) notice was augmented after the initial 
adjudication.  Specific information on secondary service 
connection was provided in the rating decision; the lack of 
this specific notice before the decision is not prejudicial 
in this instance.  Notice was provided in the rating 
decision, there were later opportunities to submit evidence, 
and the statement of the case and its supplement were issued 
after the rating decision containing the notice.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of disability ratings and effective 
dates in June 2006.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  While this was after the initial adjudication, 
it cured any notice and assistance deficiencies concerning 
effective date and/or degree of disability because the 
veteran was given an opportunity to submit evidence to the RO 
after it.  Additionally, service connection has been denied, 
making the question of disability ratings and effective dates 
unimportant at this time.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements, and there are VA examination reports for each 
claim.  VA has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for bilateral chronic deep vein 
thrombosis, claimed as phlebitis and varicose veins, is 
denied.

Service connection for arthritis of the left foot due to 
frostbite injury is denied.

Service connection for arthritis of the right foot due to 
frostbite injury is denied.

Service connection for arthritis of the left ankle due to 
frostbite injury to the left foot is denied.

Service connection for arthritis of the right ankle due to 
frostbite injury to the right foot is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


